Name: Commission Regulation (EEC) No 228/84 of 27 January 1984 on the issue of import licences on 30 January 1984 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 84 Official Journal of the European Communities No L 23/ 19 COMMISSION REGULATION (EEC) No 228/84 of 27 January 1984 on the issue of import licences on 30 January 1984 for sheepmeat and goatmeat products originating in certain non -member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), Having regard to Council Regulation (EEC) No 2977/83 of 19 October 1983 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in the first quarter of 1984 (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3496/83 (4) laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 2977/83 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3496/83 for determining the extent to which import licences may be issued in connection with applications lodged in respect of the first quarter of 1984 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3496/83 , such quan ­ tities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quantities provided for in Regulation (EEC) No 3496/83 , HAS ADOPTED THIS REGULATION : Article 1 Member States shall , on 30 January 1984, issue the import licences provided for in Regulation (EEC) No 3496/83 and applied for from 1 to 10 January 1984 subject to the following conditions : (a) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for, originating :  in Spain shall be reduced by 98,175 % ,  in other non-member countries shall be granted in full ; (b) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for, originating :  in Chile shall be granted in full ,  in other non-member countries shall be granted in full ; (c) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for, originating in other non-member countries shall be granted in full . Article 2 This Regulation shall enter into force on 28 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980 , p. 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p. 22 . (3 ) OJ No L 294, 26 . 10 . 1983 , p. 1 . O OJ No L 348, 10 . 12 . 1983 , p. 16 .